EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dianna El Hioum on 8 March 2021.
The application has been amended as follows: 
Claims 35 and 36 are cancelled.
Allowable Subject Matter
Claims 23-34 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious: A firearm accessory intermediary assembly with a mounting base comprising a first end and a second end; a first accessory ring extending from the first end of the mounting base, the first accessory ring comprising a first receiver and a first cap forming a first internal passageway oriented about a longitudinal axis of the mounting base, the first receiver and the first cap being coupled together by a first and a second sliver of manually breakable material; and a second accessory ring extending from the second end of the mounting base, the second accessory ring comprising a second receiver and a second cap forming a second internal passageway oriented about the longitudinal axis, the second receiver and the second cap being coupled together by another a third and a fourth sliver of manually breakable material, wherein the first internal passageway is aligned with the second internal passageway, the first and second slivers of manually breakable material are configured to operate as hinges that facilitate rotation of the first cap in relation to the first receiver about a first axis; and the third and fourth slivers of manually breakable material are configured to operate as hinges that facilitate rotation of the second cap in relation to the second receiver about a second axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641